 1

 2
                                                                          JS-6

 3

 4

 5

 6

 7

8                            UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   PERRY LEE OAKLEY,                         Case No. 2:16-05986 R (ADS)

12                            Petitioner,

13                            v.               JUDGMENT

14   DEBBIE ASUNCION, Warden,

15                            Respondent.

16

17         Pursuant to the Court’s Order Accepting Report and Recommendation of United

18   States Magistrate Judge, IT IS HEREBY ADJUDGED that the above-captioned case is

19   dismissed without prejudice as to Grounds One and Two and dismissed with prejudice

20   as to Ground Three.

21

22   DATED: September 25, 2019
                                            _______________________________
23                                          HONORABLE R. GARY KLAUSNER
                                            United States District Judge
24
